COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Randell Adams v. Kimberly McCray Adams

Appellate case number:    01-17-00305-CV

Trial court case number: 79412-f

Trial court:              300th District Court of Brazoria County

       Appellant Randell Adams filed a motion for emergency relief. Appellee filed a response.
No clerk’s record has been filed in this case and the motion did not attach a sufficient record for
the court to determine whether relief was warranted.
       Accordingly, we deny the motion without prejudice to refiling with a sufficient record.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: May 12, 2017